Title: To George Washington from Brigadier General Anthony Wayne, 10 February 1779
From: Wayne, Anthony
To: Washington, George

Dear General
Philadelphia 10th Feby 1779

I did myself the Honor of writing to you the 20th ultimo mentioning that I was necessitated to be here at the meeting of the Assembly of this State—& that I shou’d take the liberty of waiting on you the first of this Instant for leave of Absence.
I was unfortunately deprived of the pleasure of seeing you by passing down the Jersey shore whilst you were on your way for camp on the Pennsa side the Delaware.
I made a point of having my people well & Comfortably covered previous to my leaving them—& hope that the Appearance of the men—& the regularity & Internal police of our new City—has met your Excellencys Approbation.
I also flatter myself that Genl St Clair will be pleased in the Command of Troops that always have—& ever will do their duty in the field—& that they on their part will be happy under the Conduct of a Gentn of his Distinguished merit—a Gentn to whom I chearfully give place & Sincerely Esteem—but at the same time I have so much tenderness for the feelings of the Officers that have hitherto Commanded the Pennsa Brigades, that I can’t think of Interfereing with them in that point.
I therefore wish to be Indulged with a Command in the Light Corps—if it can take place without prejudice to the Service or the exclusion of an Officer of more worth or experience, but if that can’t be done—I beg your Excellency not to spend an other thought—or give yourself a Single moments uneasiness on the Occation—but permit me still to hope for the Continuance of that friendship that you have hitherto honored me with—and in case of an Active Campaign the pleasure of serving near your person as a Voluntier. Interim I ⟨am⟩ with every Sentimen⟨t⟩ of Esteem your most Obt & very Huml. Sert
Anty Wayne
